Representing and speaking on behalf of
the Government of the Dominican Republic, which
since 16 August 2000 has been presided over by
Mr. Hipólito Mejia on the basis of the votes cast by our
people for the Dominican Revolutionary Party, we
should like to reaffirm our profound commitment to the
principles that gave life to this Organization and to the
prospect for its further work as we head into a new
millennium.
We should like to voice our congratulations to the
Secretary-General, Mr. Kofi Annan, for his having
convened the historic Millennium Summit on the basis
of the report about the role to be played by the United
Nations in the twenty-first century, a document which
contained an intelligent and pinpointed analysis of the
most acute problems of the present and of what is
ahead for the international community.
The Dominican Republic is convinced that
freedom and equality for all States and for all human
beings, without any distinctions whatsoever, constitute
the underpinnings for real peace and for harmonious
and democratic development of the international
community.
The assessment of the world situation drawn up at
the Millennium Summit highlighted that
notwithstanding the extraordinary scientific and
technological strides made, the development in
communications media and the rapid expansion of the
wealth of some countries, two thirds of mankind live in
conditions which prevent freedom and equality from
being a common denominator for all the peoples of the
earth.
It is all too well known that globalization is not
emerging as some magic formula or a panacea to heal
wounds, nor as any wondrous invention of the genius
of certain sectors of the rich countries.
Globalization is the continuation of a process
going back centuries in the history of humankind and
something which, unfortunately, on the one hand does
contribute to the progress and enrichment of some, but
on the other hand still leaves us with a developed and
an underdeveloped world. It is precisely because of its
unequal effects upon the peoples of the world that at
the South Summit of the Group of 77 held in Havana,
and at the Millennium Summit which took place in this
very Hall, we heard with renewed strength a just call
for freedom and equality.
The breadth and the dizzying speed of the
changes which globalization has triggered in recent
years have stirred the good conscience of humanity,
15

and, although it appears a paradox, a peaceful
rebellion, albeit a distrustful one, is beginning to
protest what is seen in all this as just one more form of
the traditional domination of the powerful over the
weakest.
We peoples that had been colonized, and, having
gained independence, had to live in permanent defence
of our sovereignty and our cultural identity, have
developed the kind of sensitivity that allows us to sort
out the real consequences of certain historic processes.
That explains how, faced with the effects of
inescapable globalization, we have reacted critically,
determined not to continue to live on the sidelines and
not to accept that we should withdraw, unable to
achieve the security of a future filled with hope
through the exercise of our free will.
Globalization must be guided by the conviction
that the aspiration of a world free from upheaval can be
achieved only by an equitable interdependence which
can understand that the current imbalances caused by
the requirements and conditions imposed by certain
bodies can be met by the underdeveloped countries
only by the gradual application of free trade
agreements and the elimination of the kind of
protectionism that stands in the way of the free access
of goods and services to the markets of the developed
countries.
One single example shall suffice to illustrate the
consequences of the indiscriminate opening of the
market of an underdeveloped country. In the
Dominican Republic thousands and thousands of
medium and small-sized companies have gone
bankrupt because they could not compete with the
avalanche of products from the highly industrialized
countries.
Peoples whose asymmetry in relation to the
developed countries has been affirmed over centuries
cannot and will not be able to adapt to being
participants benefiting from globalization if they do not
receive the kind of support that allows them to attain
economic and social objectives that can contribute to
overcoming their current underdevelopment. To talk
about globalization and to leave the poor countries to
their own devices to make all the efforts necessary to
come up to the speed of the wealthy countries is a cruel
joke. Globalization must be imbued with an effective
spirit of solidarity and social justice. Otherwise,
underdeveloped humankind may find itself faced with
a new version of the economic voracity that is
illustrated in the fable of the shark and the sardine.
We believe that these concerns are all too
legitimate and, first and foremost, foresighted. We
must not in the future be forced to find a new word for
globalization to brand it as we branded the imperial
policies of the past.
Globalization is already doing more than give rise
to concerns and exacerbate the problems of the poor
countries; it also steadily worsens the external debt
situation. How many times must we pay that debt?
When will we finish paying it? We are convinced that
certain aspects of globalization and the consequences
of external debt are two sides of the same coin. The
indifference to the harm that this ruinous debt burden
does to the economies of poor countries makes one
doubt the existence of a true spirit of solidarity or a
sincere readiness to cooperate. Only forgiving that debt
under logical and favourable conditions and through
mechanisms guaranteeing effectiveness can give
underdeveloped countries the encouragement they need
to embark on the path into the new era.
Moreover, current price of oil is a further source
of distress for those who depend on it for energy
production. This year's oil bill for the Dominican
Republic will be more than $500 million, which
accounts for some 15 per cent of our national budget.
This situation — one shared by many other peoples —
demands consideration founded on international
solidarity and cooperation.
When we in the Dominican Republic speak of
solidarity and cooperation, we cannot but speak of
Haiti. Because we are adjacent to that fraternal people,
we know how much it needs the generous, sustained
support of the international community. As the
President of the Dominican Republic, Mr. Hipólito
Mejia, said at the Millennium Summit, the Dominican
Republic cannot alone bear the present social burden of
hundreds of thousands of Haitian citizens. The
Dominican Republic therefore wants a solution in
which the international community would be an active
participant, one that must be based on human rights
and that must be implemented in accordance with the
norms and principles that must govern a sound
migration policy.
But let no one think that we have come here to
grumble and to use the General Assembly as a wailing
wall. That is by no means true. The Government of the
16

Dominican Republic is absolutely convinced that it is
Dominican society itself that must make the greatest
effort to achieve development. Mindful of its
responsibilities, therefore, the Government of the
Dominican Republic accepts the challenge of
globalization, because it knows that the first thing is to
address the priorities of development, and because it
knows also that its greatest efforts must go towards
establishing social justice to resolve problems of
education, health, the environment, the equality of men
and women, children, eliminating poverty, ending drug
trafficking, nutrition and steady improvement in human
rights and civil liberties.
Fortunately for many of the world's peoples,
developed countries and international bodies largely
understand that the point of globalization must not be
to unleash market forces and to bring about
protectionism, production subsidies and technical
regulation, because such obstacles can only contribute
to widening the gulf between rich and poor. Those
countries and organizations are working together
sincerely to ensure that the benefits of this process will
be shared through cooperation involving the
comprehensive development of peoples. It was in that
spirit and with those concerns in mind that the United
Nations proposed the 2001 High-level
Intergovernmental Event on Financing for
Development.
The Dominican Republic has strengthened its ties
with the Caribbean, with Central America and with
other areas of integration, and we are making our
contribution to enhance the possibilities for
negotiations, access to foreign markets, technology
exchanges and cultural enrichment. Moreover, we
believe that South-South cooperation is an
indispensable complement to growth-oriented
programmes undertaken with developing countries.
I turn now to the need to reform the Charter of
the Organization. Much has happened since 1945. With
undeniable skill, the United Nations bodies of that time
dealt with the tasks they faced in the wake of the
Second World War. But that was then; now, those
bodies do not reflect the realities of a new international
community that is larger and more demanding of
democratic development.
Reform of the Security Council is imperative; the
Dominican Republic considers that it must take place
in keeping with the sovereign equality of States,
equitable geographical distribution and the varying
levels of development of peoples. We are convinced
that an increase in the number of both permanent and
non-permanent members, carried out on the basis of
those principles, would enable the General Assembly to
play its role as the organ that is truly representative of
international democracy.
I turn now the establishment of the International
Criminal Court, which was a major event. We hope that
the Court will be able to mete out justice not only to
heads of State, heads of Government and officials who
commit war crimes, crimes against humanity or crimes
against citizens, but also to those who engage in
administrative corruption and theft of State property,
something that certainly constitutes a crime in many
countries because of the economic and moral harm it
causes to their peoples.
Because of the desire of the Dominican Republic
to be consistent with the historic tradition of its
international relations, it wishes to reaffirm its support
for the Republic of China in its logical and just
aspiration to rejoin the Organization, of which it was a
prominent Member for many years. Here, our position
reflects a duty born of conscience, not a position that
would diminish the rights that the United Nations has
recognized others to have.
Also linked to our historic tradition is the
principle of national sovereignty. Since it won
independence on 27 February 1844, the Dominican
Republic has held the right of self-determination as an
unshakeable article of faith. Thus, when there is talk of
also enshrining humanitarian intervention as a right, we
find ourselves faced with a situation that demands
clear-cut and precise definitions. We request this body
to devote to this issue the attention it deserves so that
all its Members will participate in clearing up such a
worrisome matter.

Finally, the Dominican Republic wishes to
express its conviction that the dialogue initiated by the
Millennium Summit and the positions expressed in the
General Assembly will contribute positively to
strengthening efforts for peace and brotherhood, which
are the essence of the spirit of the United Nations
Charter.
17



